Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                October 16, 2014

The Court of Appeals hereby passes the following order:

A14A2271. NICHOLSON v. THE STATE

      This appeal was docketed on August 11, 2014. Appellant’s brief and
enumeration of errors were required to be filed no later than September 2, 2014. See
Court of Appeals Rule 23 (a) (an appellant’s brief and enumeration of error shall be
filed within 20 days after the appeal is docketed unless extended by this Court). As
of October 6, 2014, Appellant still had not submitted a brief and enumeration of
errors, nor had Appellant requested an extension. Accordingly, this appeal is hereby
DISMISSED for Appellant’s failure to file a brief and enumeration of errors in
support of her appeal.

                                      Court of Appeals of the State of Georgia
                                                                           10/16/2014
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.